Lore, C. J.:
The Court are of opinion that from the testimony of the plaintiff it appears that there was contributory negligence upon the part of the plaintiff, and therefore we direct a non-suit to be entered.
(The plaintiff refusing to accept the nonsuit, the Court instructed the jury to return a verdict for the defendant.).
Verdict, for defendant.
Thereupon a motion was made for a new trial and the following reasons in support thereof were filed:
1. —That the verdict was against the evidence.
2. —That the verdict was against the law.
3. —That the verdict was against the weight of the evidence.
4. —That the evidence for the plaintiff was sufficient to warrant a verdict in his favor.
5. —That the Court erred in directing the jury to render a verdict for the defendant on the ground that the plaintiff was guilty of contributory negligence.
6. —That counsel for the plaintiff did not have an opportun*20ity to submit authorities to the Court to support his objection to the Court rendering the decision against the plaintiff and in favor of the defendant.
7.—That if a new trial were granted the result would probably be different and in favor of the plaintiff.
After argument the Court refused said motion in the follow-1 ing opinion:
Lore, C. J.:—The motion for a new trial in the case of Michael Lynch vs. The Wilmington City Railway Company was fully argued. The Court have given it all the consideration possible, and we entirely concur in the judgment we are now about to announce. We think, under the circumstances of this case and the well settled rules governing the granting of new trials, that a new trial ought not to be granted in this case, and we therefore discharge the rule.